DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Finality
The finality of the Office action of April 26, 2022 is hereby withdrawn.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, 13-16, and 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-5, 7-10, 16, 18-26 are drawn to a composition, claim 15 is drawn to a kit comprising the composition, and claims 13, 14, and 27 are drawn to a method of  detecting nucleic acids using the composition.  Claims 1-3 and 16 are deemed to be representative and, for convenience, are reproduced below.

    PNG
    media_image2.png
    419
    615
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    54
    599
    media_image3.png
    Greyscale


As is evidenced above, the claimed composition is to comprise “at least one polar protic solvent (“component (b)”), having a cyclic molecule structure”.

	

For purposes of examination, the term “protic solvent” has been construed in accordance with the definition provided via Wikipedia.com.  As stated therein:
A protic solvent is a solvent that has a hydrogen atom bound to an oxygen (as in a hydroxyl group), a nitrogen (as in an amine group), or fluoride (as in hydrogen fluoride).  (Emphasis added)

Applicant, at page 10, last paragraph, bridging to page 11, provides the following listing and characterization  of compounds.
According to a particularly preferred embodiment of the present invention, it may be provided that the at least one polar protic or polar aprotic solvent is selected from the group consisting of ethylene carbonate, 2-piperidone (valerolactam), 2-pyrrolidone (γ-butyrolactam), 3-sulfolene ("butadiene sulfone") and/or γ-butyrolactone. The best results are achieved according to the invention when the polar protic or polar aprotic solvent is γ-butyrolactone, 2-pyrrolidone (γ-butyrolactam) and/or ethylene carbonate. In this connection, reference is also made to the exemplary embodiments carried out by the applicant and described below, which demonstrate the superior properties of the above-mentioned polar protic or polar aprotic solvents in the compositions according to the invention.

The disclosure has not been found to identify which of the listed compounds constitutes a protic or an aprotic solvent.
A search of Wikipedia.com finds the following structures for each of the compounds listed.
Ethylene carbonate

    PNG
    media_image4.png
    190
    261
    media_image4.png
    Greyscale




2-piperidone:

    PNG
    media_image5.png
    399
    373
    media_image5.png
    Greyscale

2-Pyrrolidone

    PNG
    media_image6.png
    236
    268
    media_image6.png
    Greyscale

3-Sulfolene

    PNG
    media_image7.png
    243
    223
    media_image7.png
    Greyscale

γ-Butyrolactone

    PNG
    media_image8.png
    212
    323
    media_image8.png
    Greyscale

In applying the definition that a protic solvent “has a hydrogen atom bound to an oxygen (as in a hydroxyl group), a nitrogen (as in an amine group), or fluoride”, only 2-piperidone and 2-pyrrolidone meet this definition, and then the hydrogen atom is bound to a nitrogen atom. 
As seen in claim 16, the claims encompass embodiments “wherein the heterocycle comprises one or more ring-forming nitrogen, sulfur and/or oxygen atoms.”  A review of the disclosure fails to find where applicant has identified any such compound that constitutes a protic solvent and comprises multiple nitrogen atoms, much less disclose any protic solvent that comprises even one sulfur or oxygen atom.
While the limitation that “the heterocycle comprises one or more ring-forming nitrogen, sulfur and/or oxygen atoms”  occurs in dependent claim 16, such is recognized as narrowing the scope of the claim(s) that it depends from.  Therefore, claim 1 and claims that depend from same, have been construed as encompassing such embodiments recited in claim 16.  Likewise, in applying the broadest reasonable interpretation of the claims that is consistent with the disclosure, claim 13, and claims that depend therefrom, have also been construed as encompassing such embodiments which have not been exemplified.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-5, 7-10, 13-16, and 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claim(s) 1-5, 7-10, 13-16, and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/057310 A2 (Matthiesen).
Matthiesen discloses both method of hybridization and related compositions as well as 
commercially-available “kits [that] contain all the key reagents” (Matthiesen, page 31, second paragraph).

Matthiesen, at page 1, teaches: 
The present invention relates to compositions and methods for use in hybridization
applications.

Matthiesen, at page 3, last paragraph, bridging to page 4, teaches: 
The compositions and methods of the invention are applicable to any hybridization technique. The compositions and methods of the invention are also applicable to any molecular system that hybridizes or binds using base pairing, such as, for example, DNA, RNA, PNA, LNA, and synthetic and natural analogs thereof. (Emphasis added) 

The nucleic acid hybridization method and compositions of the present invention may be used for the in vivo or in vitro analysis of genomic DNA, chromosomes, chromosome fragments, genes, and chromosome aberrations such as translocations, deletions, amplifications, insertions, mutations, or inversions associated with a normal condition or a disease. Further, the methods and compositions are useful for detection of infectious agents as well as changes in levels of expression of RNA, e.g., mRNA and its complementary DNA (cDNA). 

Other uses include the in vivo, in vitro, or in situ analysis of mRNA, viral RNA, viral DNA, small interfering RNA (siRNA), small nuclear RNA (snRNA), non-coding RNA (ncRNA, e.g., (tRNA and rRNA), transfer messenger RNA (tmRNA), micro RNA (miRNA), piwi-interacting RNA (piRNA), long noncoding RNA, small nucleolar RNA (snoRNA), antisense RNA, double-stranded RNA (dsRNA), methylations and other base modifications, single nucleotide polymorphisms (SNPs), copy number variations (CNVs), and nucleic acids labeled with, e.g., radioisotopes, fluorescent molecules, biotin, digoxigenin (DIG), or antigens, alone or in combination with unlabeled nucleic acids. (Emphasis added) 

The nucleic acid hybridization method and compositions of the present invention are useful for in vivo, in vitro, or in situ analysis of nucleic acids using techniques such as PCR, in situ PCR, northern blot, Southern blot, flow cytometry, autoradiography, fluorescence microscopy, chemiluminescence, immunohistochemistry, virtual karyotype, gene assay, DNA microarray (e.g., array comparative genomic hybridization (array CGH)), gene expression profiling, Gene ID, Tiling array, gel electrophoresis, capillary electrophoresis, and in situ hybridizations such as FISH, SISH, CISH. (Emphasis added)

Matthiesen, at page 22, first paragraph, teaches:
In some embodiments, the probe may be labeled using radioactive labels such as sup.31P, .sup.33P, or .sup.32S, non-radioactive labels such as digoxigenin and biotin, or fluorescent labels. The detectable label may be directly attached to a probe, or indirectly attached to a probe, e.g., by using a linker. Any labeling method known to those in the art, including enzymatic and chemical processes, can be used for labeling probes used in the methods and compositions of the invention. (Emphasis added)

As noted above, Matthiesen specifically identifies “DNA, RNA, PNA, LNA” as being used in hybridization reactions, and that “nucleic acid” probes can be labeled with a fluorescent label. The above showing is deemed to fairly each the newly added limitations to the two independent claims- claims 1 and 13.

Matthiesen, at page 7, last paragraph, teaches:


Non-limiting examples of effective amounts of cyclic and/or non-cyclic solvents include, e.g., about 1% to about 95% (v/v). In (Emphasis added)

Matthiesen, at page 7, fourth paragraph, teaches:
In certain embodiments, the solvent is chosen from butadiene sulfone, tetrahydrothiophene 1-oxide (tetramethylene sulfoxide), d-valerolactam (2-piperidone), 2-pyrrolidone, cyclopentanone, N-methyl-2-pyrrolidone, 1,3-dimethyl-3,4,5,6-tetrahydro-2(1H)-pyrimidinone, N,N-dimethyl-acetamide and isobutyramide.  (Emphasis added)


As set forth in the rejection of claims under 35 USC 112(a), supra, 2-piperidone and 2-pyrrolidone are recognized as being polar protic solvents that have a cyclic molecular structure, and which also satisfy the heterocycle limitation.
The above showing is deemed to meet limitations of claims 1-5, and 25.

Matthiesen, in claim 27 claims a method of hybridization which encompasses the use of such solvents.  Such a showing is deemed to render obvious limitations of claims 13 and 14 of the instant application.
  
Matthiesen, in claim 13, claims a “hybridization  composition” which can comprise “buffering agents” and “accelerating agents”.  As seen in dependent claim 17, the accelerating agent can be formamide.  Such is deemed to fairly teach a limitation of claims 18 and 27 of the instant application. 

Matthiesen, in claim 16, claims a hybridization composition that can comprise dextran sulfate which can be present “at a concentration of 10% to 30%.”  Such is deemed to meet a limitation of claims 7, 19, and 21.

Matthiesen, at page 12, lines 10-16, teaches:
For example, the buffering agents may include sodium chloride/sodium citrate (SSC), ( 4-(2-hydroxyethyl)-l-piperazineethanesulfonic acid (HEPES), sodium chloride/sodium phosphate (monobasic)/ethylenediaminetetraacetic acid (SSPE), piperazine-N,N'-bis(2-ethanesulfonic acid) (PIPES), trimellitic anhydride acid chloride (TMAC), Tris (hydroxymethyl) aminomethane (TRIS), sodium dodecyl sulfate/Tris (hydroxymethyl) aminomethane/ethylenediaminetetraacetic (STE), citric acid, a phosphate buffer, such as, e.g., potassium phosphate or sodium pyrophosphate, etc.  (Emphasis added)

The above showing is deemed to fairly suggest limitations of claims 10, 22 and 24.

In view of the above showing, and in the absence of convincing evidence to the contrary, claims 1-5, 7-10, 13-16, and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/057310 A2 (Matthiesen).

Response to argument
Applicant’s representative, at page 7 of the response of 21 June 2022 directs attention to the declaration filed 16 November 2021 under 37 CF 1.132 by co-inventor Sven Hauke.  As seen at page 3 of the declaration one used 2-pyrrolidone at a variety of concentrations. It is noted that the prior art of record teaches explicitly of using this very compound, be it in compositions for use in hybridization, kits that comprise such reagents, as well as method of detecting nucleic acids via hybridization wherein one employs a fluorescent label.  It is also noted that neither of the independent claims, claims 1 and 13, are limited to this compound much less use of this compound at any specific concentration.  Indeed, a review of the clams fails to find where any one claim, be it to the composition, method or kit, is limited to this compound. 
As set forth above, the prior art fairly teaches this compound, and its formulation and use at a range of concentrations.  Given such teachings in the prior art, declarants presentation has not been found persuasive towards a showing of unexpectedly superior results. 

In view of the above showing, and in the absence of convincing evidence to the contrary, claims 1-5, 7-10, 13-16, and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/057310 A2 (Matthiesen).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634